DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 6 have been amended.    Claims 9 and 10 are cancelled. Claims 1-8 are pending.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/10/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Amendment
The Amendment by Applicants’ representative Ms. Kelly Y. Hwang on 03/02/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 1 by further defining the superabsorbent polymer through a product-by-process of making the superabsorbent polymer and the characterization of resulting gel from swelling the superabsorbent polymer obviates the rejection of indefiniteness.    
The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants amended claim 1 by further defining the superabsorbent polymer through a product-by-process of making the polymer and the characterization of resulting gel from swelling the superabsorbent polymer.  In addition, Applicants’ argument on the ground that the superabsorbent polymers of the Comparative Examples 1-4 did not have all of the claimed elements of foaming agent, foam promoter and surfactant.  The resulting gel from swelling the withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment of claim 1 by further defining the superabsorbent polymer through a product-by-process of making the superabsorbent polymer and the characterization of resulting gel from swelling the superabsorbent polymer obviates the rejection.  The rejection is hereby withdrawn.

Claim rejection under Obviousness-type Double Patenting
The provisional ODP rejection over co-pending U.S. patent application no. 15/556,740 (“the `740 application”) is withdrawn because the effective filing date of the `740 application is later than the effective filing date of the present application. 
  
	
Rejoinder
Claims 1-5 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 6-8 drawn to methods for preparing the superabsorbent polymer of claim 1 are rejoined for further examination. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 08/27/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The present claim 1 is drawn to a superabsorbent polymer having an average particle size of 300 pm to 600 pm, wherein the superabsorbent polymer is configured to become a gel having an average particle size of 600 pm to 1000 pm, when 1 g of the superabsorbent polymer is swelled in 20 g of 0.9% by weight of a sodium chloride aqueous solution for 10 minutes, wherein the superabsorbent polymer is prepared by: performing crosslinking polymerization of a monomer mixture in the presence of an internal crosslinking agent to form a water-containing gel polymer, the monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, a foaming agent, a foam promoter, and a surfactant; drying, pulverizing, and size-sorting the water-containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a surface crosslinking agent to form a surface-crosslinked layer, wherein the foaming agent is included in an amount of about 0.05% by weight to about 5.0% by weight with respect to a total weight of the monomer mixture, the foam promoter is included in an amount of about 0.01% by weight to about 3% by weight with respect to the total weight of the monomer mixture, and the surfactant is included in an amount of about 0.001% by weight to about 1% by weight with respect to the total weight of the monomer mixture, and wherein the foam promoter is an inorganic acid aluminum salt and/or an organic acid aluminum salt.  The present claim 6 is drawn to a preparation method of making the superabsorbent polymer of claim 1. 
The closest prior art is US 7,803,880 (“the `880 patent”), which teaches a water absorbent comprising water-absorbing resin particles, which are surface cross-linked and base water-absorbing resin particles is further mixed with aluminum sulfate, see Examples 4 and 6.    
  However, the `880 patent does not teach and/or suggest using a foaming agent of aluminum sulfate or inorganic or organic aluminum salts in combination with a foaming agent, and a surfactant in the preparation of the base superabsorbent polymer with additionally crosslinking the surface of the base polymer powder in the presence of a surface crosslinking agent to form a surface-crosslinked layer.  Instead, the `880 patent disclosed preparing a base water-absorbing resin particles by polymerizing a monomer including at least one of an acrylic acid and a salt of the acrylic acid, following by mixed the base water-absorbing resin particles with aluminum sulfate.   
In addition, the present specification disclosed the claimed superabsorbent polymers prepared by the methods in Examples 1-5 demonstrate significantly improved rewetting property (0.4–0.7 g/g) over the other superabsorbent polymers prepared by the methods in Comparative 

Conclusions
Claims 1-8 are allowed.

		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).